DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on January 15, 2020, in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on January 22, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Drawings
The drawings are objected to because the flowing drawings need revision:

    PNG
    media_image1.png
    574
    786
    media_image1.png
    Greyscale
 It is unclear what item “10” in fig.1 is associated with. What does it represent.

    PNG
    media_image2.png
    566
    706
    media_image2.png
    Greyscale
 It is unclear as what items “100”, “102”, and “LUN logical address spance” in fig,2 are associated with. What do they represent?.


    PNG
    media_image3.png
    568
    762
    media_image3.png
    Greyscale
It is unclear as what items “200”, “Tail 226”, “226a”, “Head 224”, and “224a” in fig.3 are associated with. What do they represent?.





    PNG
    media_image4.png
    571
    651
    media_image4.png
    Greyscale
It is unclear as what item 300 in fig.4 is associated with. How item “320” relates to the rest elements in the fig.4.


    PNG
    media_image5.png
    563
    770
    media_image5.png
    Greyscale
It is unclear as what items “600” and “624” in fig.5 are associated with. What do they represent?.





    PNG
    media_image6.png
    564
    777
    media_image6.png
    Greyscale
It is unclear as what items “700”, “Tail 702”, and “Head 704” in fig.6 are associated with. What do they represent?.
It is also unclear how elements “710”, “712”, “714”, “716”, “718”. “720”, and “722” are related to each other. All these elements in fig.6 are distinct and independent boxes operated independently.


    PNG
    media_image7.png
    561
    766
    media_image7.png
    Greyscale
It is unclear what as item “800” in fig.7 is associated with.




    PNG
    media_image8.png
    559
    743
    media_image8.png
    Greyscale
It is unclear as what item “900” is associated with. Also elements in item “908” is outside the box.


    PNG
    media_image9.png
    564
    742
    media_image9.png
    Greyscale
It is unclear as what item “1000” in fig.9A is associated with.


    PNG
    media_image10.png
    576
    747
    media_image10.png
    Greyscale
It is unclear as what item “1050” in fig.9B is associated with.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers et al., (hereinafter “Lubbers”) US 2005/0229021 in view of Youngworth US 2015/0006846.
As to claim 1, Lubbers discloses a method of processing operations comprising:
receiving, at a data storage system from a host, a first operation that is a request to perform a first offload copy operation internally within the data storage system (see [0046], querying any controller to obtain a hint indicating which controller should be preferred for this particular host, wherein each controller presents a LUN (labeled LUN A, LUN A', LUN A", LUN A'" and LUN A"" in FIG. 3a and FIG. 3b) that is a member of a particular copy set, wherein the controller that handles the operation will send a message indicating completion of the operation to the host that requested the operation),
wherein the first operation indicates that the offload copy operation copies data from a first source interval to a first destination interval (see [0060], establishes a copy set comprising a source volume and a destination volume),
wherein the first source interval is a source logical device and a source range of one or more logical address on the source logical device (see [0060], data written to a source volume is automatically copied to the destination volume), and
 wherein the first destination interval is a destination logical device and a destination interval of one or more logical address on the destination logical device (see [0067], the record is log on media-based storage and then later be replayed to merge the pending writes, in order, to each remote group, wherein the ordering algorithm uses a "group sequence number" and the remote groups ensure that the data is written in order sequence)
inserting a first record in a log file logging the first offload copy operation (see [0003], offloading the operations related to processing data access operations and data replication operations from host processors that use the data); and
returning an acknowledgement to the host regarding completion of the first offload copy operation (see [0078], and [0085], an acknowledge message is returned to the requesting controller including information such as a UUID of the destination virtual disk that will enable subsequent communication).
However, Lubbers does not explicitly disclose the claimed “inserting a first source node representing the first source interval in a source interval tree, wherein each node in the source interval tree represents a source interval of an offload copy operation having a corresponding record in the log file;
inserting a first destination node representing the first destination interval in a destination interval tree, wherein each node in the destination interval tree represents a destination interval of an offload copy operation having a corresponding record in the log file.
On the other hand, Youngworth discloses the claimed “inserting a first source node representing the first source interval in a source interval tree, wherein each node in the source interval tree represents a source interval of an offload copy operation having a corresponding record in the log file (see [0778], the client issues a write with the new generation number. When the write returns, the lock on the new generation number for external reads and writes is now available)
write access with the recovery flag, where gFLUSH was not invoked the first surviving client to request access to the metadata header will trigger a recovery mirror_sync action.)
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claim invention to have modified the system of to use an interval tree, in the same conventional manner as disclosed by

As to claim 6, the combination Lubbers and Youngworth discloses the invention as claimed. In addition, Lubbers discloses the method of claim 1, wherein the log file is stored in non-volatile memory (see [0067], ensuring write order preservation, a record is maintained in a non-volatile storage device such as a cache for each group 605 that records the history of write commands and data from a host).

As to claim 7, the combination Lubbers and Youngworth discloses the invention as claimed. In addition, Youngworth discloses the method of claim 1, wherein the source interval tree and the destination interval tree are stored in volatile memory (see [0271], non-volatile memory).

As to claim 17, claim 17 is a system for performing the method of claim 1, above. It is rejected under the same rationale.

.

Allowable Subject Matter
Claims 2-5, and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record, singular and any order combination flush the record logging the Xcopy command from the log file by physically storing the data of the source at the destination, updating the location MD of the destination, and removing the destination node from the destination interval tree, wherein the source node may be removed if the LSN of the flushed record is equal to the most recent Xcopy LSN of the source node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0006846 (involved in storing a file in a storage system that includes a plurality of memory-storage hosts includes: specifying a unique chunk identifier for a memory chunk included in the file; specifying a hash mapping to identify one or more storage locations for the chunk identifier, each storage location corresponding to a portion of a memory-storage host; providing metadata corresponding to the hash mapping to the memory-storage hosts; and storing the memory chuck at the one or more storage locations identified by the hash mapping by providing the chunk identifier to one or more memory-storage hosts corresponding to the 

US20170032013 (involves in preserves efficiency for replication of data between a source node of a source cluster (“source”) and a destination node of a destination cluster (“destination”) of a clustered network. Replication in the clustered network may be effected by leveraging global in-line deduplication at the source to identify and avoid copying duplicate data from the source to the destination. To ensure that the copy of the data on the destination is synchronized with the data received at the source, the source creates a snapshot of the data for use as a baseline copy at the destination. Thereafter, new data received at the source that differs from the baseline snapshot are transmitted and copied to the destination. In addition, the source and destination nodes negotiate to establish a mapping of name-to-data when transferring data (i.e., an extent) between the clusters. Illustratively, the name is an extent key for the extent, such that the negotiated mapping established by the source and destination is based on the extent key associated with the extent.)

US20160366226 (involved in a system that includes multiple servers, multiple multi-queue storage devices and at least one storage controller that communicate over a network, storing data blocks by the servers on the storage devices. A shared data structure, which is accessible to the servers using remote direct memory access and which maps hash values calculated over the data blocks to respective storage locations of the data blocks on the storage devices, is maintained. The data blocks stored on the storage device are deduplicated, by looking-up the shared data structure by the servers without executing code on a processor of the storage controller.)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 30, 2021